White, J.
The principle decided in the case of the Home Life Insurance Company v. Lucinda M. Dunn, Administratrix, determines this case.
The parties were at issue in the court of common pleas, and after a final decree by that court dismissing the petition, the cause was appealed to the district court.
In the district court Richard O. Kimball and two other defendants filed their petition for the removal of the cause under the act of Congress of March 2,1867, to the circuit court of the United States.
The question arising on their petition was reserved in the district court for decision by this court.
Upon the grounds stated in the opinion in the last case, the petition for the removal of the cause is dismissed, and the cause remanded to the district court for further proceedings
Brinkerhoee, C.J., and Scott, Welch, and Day, JJ., concurred.